                                                    Case 4:17-cv-05679-YGR Document 101 Filed 01/03/19 Page 1 of 4



                                           1    Alan F. Hunter, Esq. (SBI 099805)
                                                Elizabeth Gong Landess, Esq. (SBI 138353)
                                           2    Jack T. Bussell, Esq. (SBI 310512)
                                                GAVIN CUNNINGHAM & HUNTER
                                           3    1530 The Alameda, Suite 210
                                                San Jose, California 95126
                                           4    Email: hunter@gclitigation.com
                                                Telephone: 408/294-8500
                                           5    Telefax: 408/294-8596

                                           6    Attorneys for Defendant Maria Moore

                                           7

                                           8
                                                                            UNITED STATES DISTRICT COURT
                                           9
                                                                        NORTHERN DISTSRICT OF CALIFORNIA
                                           10

                                           11
                                                J.P., by and through his Guardian ad Litem,          )   Case No.: 4:17-CV-05679 – YGR
Attorneys at Law – San Jose ∆ California
GAVIN CUNNINGHAM & HUNTER




                                           12   SHANNON VILLANUEVA, et al.                           )
                                                                Plaintiff,                           )   STIPULATION AND
                                           13                                                        )   [PROPOSED]ORDER TO ALLOW
        www.gclitigation.com




                                                       vs.                                           )   MAGISTRATE JUDGE BEELER TO
                                           14
                                                                                                     )   HEAR GOOD FAITH SETTLEMENT
                                           15   COUNTY OF ALAMEDA, DIANE DAVIS                       )   MOTION AND MINOR’S
                                                MAAS, SUE MAY, TRIAD FAMILY                          )   COMPROMISE APPROVAL PETITION
                                           16   SERVICES, MARIA REFUGIO MOORE, et                    )
                                                al.,                                                 )   Judge: Hon. Yvonne Gonzalez Rogers
                                           17
                                                           Defendants.                               )   Dept. Courtroom 1, 4th Floor - Oakland
                                           18                                                        )          Ron V. Dellums Fed Bldg.

                                           19            STIPULATION TO ALLOW MAGISTRATE JUDGE BEELER
                                           20
                                                 TO HEAR GOOD FAITH SETTLEMENT MOTION AND MINOR’S COMPROMISE
                                                                       APPROVAL PETITION
                                           21
                                                       WHEREAS, the parties participated a Settlement Conference in this matter on September
                                           22

                                           23
                                                25, 2018 with Magistrate Judge Laurel Beeler, and

                                           24          WHEREAS, Magistrate Judge Laurel Beeler, through a substantial amount of time and
                                           25   effort, was able to effectuate a partial settlement between Plaintiff, JP and Defendant Maria
                                           26
                                                Moore, and
                                           27
                                                       WHEREAS, Magistrate Judge Laurel Beeler, is well familiar with the settlement
                                           28

                                                negotiations and settlement positions of the various parties, and


                                                                                  J.P. v. COUNTY, 4:17-cv-05679-YGR
                                                                                                 1
                                                      Case 4:17-cv-05679-YGR Document 101 Filed 01/03/19 Page 2 of 4



                                           1            WHEREAS, Magistrate Judge Laurel Beeler, indicated at the end of the Settlement
                                           2
                                                Conference that, if the parties so desired, with the permission of assigned judge, Hon. Yvonne
                                           3
                                                Gonzalez Rogers, she would be willing to hear the associated settlement motions/petitions,
                                           4
                                                including Defendant Moore’s Good Faith Settlement Motion and Plaintiff’s Application for
                                           5

                                           6    Approval of Minor’s Compromise of Disputed Claim, and

                                           7            WHEREAS the parties are amenable to allowing Magistrate Judge Laurel Beeler to hear
                                           8
                                                the settlement motions/petitions, including Defendant Moore’s Good Faith Settlement Motion
                                           9
                                                and Plaintiff’s Application for Approval of Minor’s Compromise of Disputed Claim, with the
                                           10
                                                permission of assigned judge, Hon. Yvonne Gonzalez Rogers, and
                                           11
Attorneys at Law – San Jose ∆ California
GAVIN CUNNINGHAM & HUNTER




                                           12           WHEREAS the parties have tentatively reserved February 14, 2019 as a hearing date for

                                           13
        www.gclitigation.com




                                                said motion and petition with Magistrate Judge Beeler, pending approval of the subject
                                           14
                                                Stipulation, and
                                           15
                                                        WHEREAS counsel for the County of Alameda Defendants requested that she not be a
                                           16

                                           17
                                                signatory to this Stipulation “given the Court’s lack of jurisdiction over the County Defendants

                                           18   and the stay entered in this case” but also represented to all counsel that she had no objection to
                                           19
                                                this request, therefore,
                                           20
                                                        IT IS SO STIPULATED, by and between the parties through their respective counsel, to
                                           21
                                                allow Magistrate Judge Laurel Beeler to hear Defendant Moore’s Good Faith Settlement Motion
                                           22

                                           23   and Plaintiff’s Application for Approval of Minor’s Compromise of Disputed Claim with the

                                           24   Court’s permission. The parties hereby further apply to Hon. Yvonne Gonzalez Rogers for
                                           25
                                                permission to allow Magistrate Judge Laurel Beeler hear said motions.
                                           26
                                                ///
                                           27
                                                ///
                                           28




                                                                                   J.P. v. COUNTY, 4:17-cv-05679-YGR
                                                                                                  2
                                                    Case 4:17-cv-05679-YGR Document 101 Filed 01/03/19 Page 3 of 4



                                           1    Dated: December 20, 2018                      THE SCOTT LAW FIRM
                                                                                              By: /s/ Lizabeth N. deVries
                                           2
                                                                                                   Lizabeth N. de Vries, Esq.
                                           3                                                       Attorneys for Plaintiff, JP, by and through
                                                                                                   his GAL, Shannon Villanueva
                                           4
                                                Dated: December 20, 2018                     KESSLER LAW OFFICES
                                           5
                                                                                             By: /s/ Darren Kessler
                                           6                                                      Darren Kessler, Esq.
                                                                                                  Attorneys for Plaintiff, JP, by and through
                                           7                                                      his GAL, Shannon Villanueva
                                           8
                                                Dated: December 20, 2018                      GAVIN CUNNINGHAM & HUNTER
                                           9                                                  By: /s/ Alan F. Hunter
                                                                                                  Alan F. Hunter, Esq.
                                           10                                                     Attorneys for Defendant, Maria Moore
                                           11
Attorneys at Law – San Jose ∆ California




                                                Dated: December 20, 2018                      MATHENY, SEARS, LINKER, JAIME, LLP
GAVIN CUNNINGHAM & HUNTER




                                           12
                                                                                              By: /s/ Ronald E. Enabnit
                                           13                                                     Ronald E. Enabnit, Esq.
        www.gclitigation.com




                                                                                                  Attorneys for Defendant, Triad Family
                                           14                                                     Services
                                           15

                                           16                         ELECTRONIC CASE FILING ATTESTATION

                                           17          I, Elizabeth Gong Landess, am the ECF user whose identification and password are being
                                           18
                                                used to file the foregoing document. Pursuant to Civil Local Rule 5.1(i), I hereby attend that
                                           19
                                                concurrence in the filing of this document has been obtained from each of its signatories above.
                                           20
                                                Dated: December 20, 2018                      GAVIN CUNNINGHAM & HUNTER
                                           21
                                                                                              By: /s/ Elizabeth Gong Landess
                                           22                                                     Elizabeth Gong Landess, Esq.
                                                                                                  Attorneys for Defendant, Maria Moore
                                           23

                                           24                                       [PROPOSED] ORDER
                                           25
                                                       Pursuant to the Stipulation of the parties as set forth above and good cause appearing, the
                                           26
                                                COURT hereby gives permission and orders that Magistrate Judge Laurel Beeler is allowed and
                                           27

                                           28




                                                                                  J.P. v. COUNTY, 4:17-cv-05679-YGR
                                                                                                 3
                                                    Case 4:17-cv-05679-YGR Document 101 Filed 01/03/19 Page 4 of 4



                                           1    granted the authority power to hear Defendant Moore’s Good Faith Settlement Motion and
                                           2
                                                Plaintiff’s Application for Approval of Minor’s Compromise of Disputed Claim.
                                           3
                                                       IT IS SO ORDERED.
                                           4
                                                        January 3, 2019
                                                Dated: _______________                                __________________________________
                                           5
                                                                                                      HON. YVONNE GONZALEZ ROGERS
                                           6

                                           7        cc: Magistrate Judge Beeler
                                           8

                                           9

                                           10

                                           11
Attorneys at Law – San Jose ∆ California
GAVIN CUNNINGHAM & HUNTER




                                           12

                                           13
        www.gclitigation.com




                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28




                                                                                  J.P. v. COUNTY, 4:17-cv-05679-YGR
                                                                                                 4
